DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "at least one surface chosen from an outer circumferential surface and an inner circumferential surface of the fastening region has at least one thickened portion" in lines 10-12.  It is unclear how the inner and/or outer surfaces have a thickened portion since a surface has no thickness.  Upon review of the specification, at page 21, the rotor blade wall 206 is described as being “thickened in the fastening region 200 in that an outer thickened portion 202 is arranged on an outer circumferential surface and an inner thickened portion 203 is arranged on an inner circumferential surface”.   For examination purposes, as best understood by the Examiner in view of the specification, the “outer surface” and “inner surface” having “at least one thickened portion” will be interpreted as if referring to the thickness of the rotor blade wall at the inner and outer portions of the wall.  Examiner suggests amending the claim language to accurately reflect the subject matter disclosed in the specification.
Claims 2-11 and 15-17 are also indefinite by virtue of their dependency on Claim 1.
Claim 4 recites the limitation "include an angle" in line 4.  It is unclear what Applicant is trying to claim due to the awkward phrasing.  As it appears there no actual surface that is normal to the opening cross section, it is unclear how two separate imaginary surfaces “normal to a cross section” can “include an angle”.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as an angle between imaginary planes normal to the opening cross sections.  Examiner suggests amending the claim language to accurately reflect the subject matter being claimed.
Claim 17 is also indefinite by virtue of its dependency on Claim 4.
Claim 14 recites the limitation "A blade fastening element", “a rotor blade”, “a hub”, and “a wind turbine”  in lines 1-2.  These limitations recite structure previously introduced in claim 12, from which claim 14 depends.  It is unclear of the duplicative limitations are referencing the structure of claim 12 or additional elements, rendering the claim indefinite.  The claim further recites “the rotor blade segment as claimed in claim 12”, however, there is insufficient antecedent basis for this limitation in the claim, since claim 12 is directed to “A rotor blade for a wind turbine”.  For examination purposes, as best understood by the Examiner in view of the specification, the claim will be interpreted as if depending from claim 13 and any duplicative limitation will be interpreted and referring to the same structure of the claim from which it depends.  Examiner suggest amending the claim to depend from claim 13 and removing any duplicative limitations.
Claim 16 recites the limitation "a blade fastening element", “a longitudinal bolt”, and “a blind hole”.  These limitations recite structure previously introduced in claim 1, from which claim 16 depends.  It is unclear of the duplicative limitations are referencing the structure of claim 1 or additional elements, rendering the claim indefinite.  The claim further recites “the region”, however, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, as best understood by the Examiner in view of the specification, the claim will be interpreted as if duplicative limitations refer to the same structure of the claim from which it depends.  Examiner suggest amending the claim to remove any duplicative limitations and clarify the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 12, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dixon (US 3734642).
In Reference to Claim 1
Dixon teaches:
A rotor(10) for a wind turbine(interpreted as intended use), comprising:
a rotor blade(12) which extends from a blade tip(radially outer end of 12) to a face side(side of 12 proximate 14),
a hub(14) having a blade-fastening element(portion of 14 used for attachment of blade as shown in Fig 1) having a blind hole(Fig 1) for receiving a longitudinal bolt(28) for fastening the rotor blade to the blade-fastening element(Fig 1; Col 2, ll. 29-34),
wherein the rotor blade has a fastening region(root portion; Fig 1) which is tubular shaped and arranged at the face side(root portion of 12 is arranged proximate 14 as shown in Fig 1),
wherein an outer circumferential surface(outer circumferential surface of 24) of the fastening region has at least one thickened portion(24 has a thickened portion proximate 14; Fig 1),
wherein a passage opening(30) extends through the at least one thickened portion(30 extends through the outer surface of 24) wherein the passage opening has first and second opposite ends(see annotated figure below), wherein the first end of the passage opening is arranged on the face side of the rotor blade(see annotated figure below), and
wherein a longitudinal bolt(28) is arranged in the blind hole and in the passage opening for fastening the rotor blade to the blade-fastening element(clearly shown in Fig 1; Col 2, ll. 29-33).

    PNG
    media_image1.png
    632
    673
    media_image1.png
    Greyscale



In Reference to Claim 2
Dixon teaches:
The rotor as claimed in claim 1(see rejection of claim 1 above), wherein the fastening region has a tapering portion(24) at a face side-averted side of the thickened portion(24 is tapered at a side averted from the face side/thickened portion as shown in the annotated figure above), wherein the tapering portion tapers from the face side-facing end to a face side-averted end(24 is tapered toward a face side-averted end of 24, as shown in the annotated figure above).
In Reference to Claim 3
Dixon teaches:
The rotor as claimed in claim 2(see rejection of claim 2 above), wherein the tapering portion has a fastening cutout extending from a first end to a second end(cutout as shown in the annotated figure above).
In Reference to Claim 4
Dixon teaches:
The rotor as claimed in claim 3(see rejection of claim 3 above), wherein a surface normal of an opening cross section of a second end of the fastening cutout and a surface normal of an opening cross section of a first end of the fastening cutout include an angle(see annotated figure below).

    PNG
    media_image2.png
    491
    742
    media_image2.png
    Greyscale
In Reference to Claim 5
Dixon teaches:
The rotor as claimed in claim 3(see rejection of claim 3 above), wherein a diameter of the fastening cutout is greater than a diameter of the passage opening(as shown in the annotated figure above, while the entire cutout shape is not shown, a diameter of the fastening cutout must be at least as large as the head of the bolt 28, and therefore, greater in diameter than the passage opening 30; Col 3, ll. 40-65).
In Reference to Claim 6
Dixon teaches:
The rotor as claimed in claim 3(see rejection of claim 3 above), wherein a diameter of the fastening cutout is arranged and configured for receiving a counterpart element(head section of bolt 28) for connection to the longitudinal bolt(Fig 1).
In Reference to Claim 7
Dixon teaches:
The rotor as claimed in claim 2(see rejection of claim 2 above), wherein the thickened portion and the tapering portion are annular shaped(Fig 1 is a cross-sectional view of an annular shaped rotor blade root portion).
In Reference to Claim 12
Dixon teaches:
A rotor blade(12) for a wind turbine(interpreted as intended use), comprising:
a body(12) that extends from a blade tip(radially outer end of 12) to a face side(side of 12 proximate 14), and
a fastening region(root portions; Fig 1) that is tubular shaped and arranged adjoining the face side(root portion of 12 is arranged proximate 14 as shown in Fig 1), wherein the fastening region fastens(via 28) the rotor blade to a blade-fastening element(portion of 14 used for attachment of blade as shown in Fig 1) of a rotor hub(14),
wherein at least one thickened portion(24 has a thickened portion proximate 14; Fig 1) is arranged at an outer circumferential surface(outer circumferential surface of 24) of the fastening region(Fig 1), and
wherein the at least one thickened portion includes a passage opening(30; 30 extends though the outer surface of 24) with first and second ends(see annotated figure above), wherein the first end is arranged on the face side(see annotated figure above).
In Reference to Claim 16
Dixon teaches:
A method for mounting the rotor as claimed in claim 1(see rejection of claim 1 above) to a blade-fastening element(portion of 14 used for attachment of blade as shown in Fig 1), the method comprising:
fastening a longitudinal bolt(28) in a blind hole(Fig 1; Col 2, ll. 29-34) of the blade-fastening element,
leading a portion(head of 28) of the longitudinal bolt that projects from the blind hole through the passage opening(at least the head of 28 project from the blind hole through the passage opening), wherein the face side of the rotor blade at least sectionally abuts against a rotor-blade side of the blade-fastening element(clearly shown in Fig 1 as the face side of the rotor blade abuts against a rotor-blade side facing surface of the blade fastening element), and
fastening in the region of the fastening cutout, through attachment of a counterpart(head section of bolt 28), an end of the longitudinal bolt that projects from the passage opening(the end of 28 having the head section engages 32 to fasten the rotor blade to the hub as the bolt threadingly engages the blind hole).
In Reference to Claim 17
Dixon teaches:
The rotor as claimed in claim 4(see rejection of claim 4 above), wherein the surface normal of the opening cross section of the second end of the fastening cutout and a longitudinal axis of the fastening cutout include an angle(see annotated figure above.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kannenberg et al. (US 20140334934), hereinafter: “Kannenberg”.
In Reference to Claim 13
Kannenberg teaches:
A rotor blade segment(2,4) for a rotor blade(1) for a wind turbine(100), comprising:
a rotor blade segment(4) extending from a blade end(radially outer end of 4) to a fastening side(14),
a fastening region(16; Fig 4) of a tubular shape(clearly shown in Fig 2-8) and arranged adjoining the fastening side(16 adjoins 14 as clearly shown in Fig 4), wherein the fastening region is configured to fasten the rotor blade segment to another rotor blade segment(2) for forming a rotor blade(Fig 2),
wherein the fastening region includes at least one thickened portion(at least a portion of 16 has increased thickness as shown in Fig 4-8) arranged at an inner circumferential surface(internal surface of 4 proximate 36; Fig 4) of the fastening region, and
wherein the at least one thickened portion is extended through by a passage opening(48), with two opposite ends, wherein a first end is arranged at the fastening side(as shown in Fig 4, the bore 48 has two ends, with a first arranged at 38).
In Reference to Claim 14
Kannenberg teaches:
A blade-fastening element(44) for the fastening of a rotor blade to a hub of a rotor for a wind turbine(interpreted as intended use), comprising:
a blind hole(48) for receiving a longitudinal bolt(28) for fastening to the blade-fastening element(44) of the rotor blade segment as claimed in claim 12(interpreted as if depending from claim 13, see rejection of claim 13 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon in view of Wobben (US 6799947).
In Reference to Claim 8
Dixon teaches:
The rotor as claimed in claim 1(see rejection of claim 2 above)
Dixon fails to teach:
wherein, on a bearing side, which is averted from the rotor-blade side, the blade-fastening element has a bearing groove with a groove width, a groove base surface, an outer groove side surface, an inner groove side surface, and a groove opening.
Wobben teaches:
	A rotor with a rotor blade fastener element(2), wherein, on a bearing side(proximate 4), which is averted from the rotor-blade side(4 is disposed at the rotor blade root side), a blade-fastening element(4) has a bearing groove(U-shaped groove portion of 16) with a groove width(width of groove between 10 and 12), a groove base surface(bottom surface of U-shape as shown in Fig 2), an outer groove side surface(surface of 12 facing 14), an inner groove side surface(surface of 10 facing 14), and a groove opening(open side opposite bottom of U-shape; Fig 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dixon to incorporate the teachings of Wobben to modify the rotor blade hub connection of Dixon as taught by Wobben to enable pitch variation of the rotor blade while providing more uniform loading of the mounting and the rotor blade root(Col 1, l. 65 to Col 2, l. 13).
In Reference to Claim 9
Dixon in view of Wobben teaches:
The rotor as claimed in claim 8(see rejection of claim 8 above) wherein:
the groove base is spaced apart from a blind hole base in an axial direction, and
a blind hole longitudinal axis intersects the groove base(blind hole base of fastener 15 is spaced apart from the groove base in blade longitudinal axial direction and the blind hole longitudinal axis interests the groove base; Fig 2 of Wobben).
In Reference to Claim 11
Dixon teaches:
The rotor as claimed in claim 1(see rejection of claim 2 above)
Dixon fails to teach:
wherein the blade-fastening element is a hub adapter or a blade flange bearing.
Wobben teaches:
A rotor with a rotor blade fastener element(2), wherein the blade-fastening element is a hub adapter or a blade flange bearing(2 is both an adapter and a blade flange bearing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dixon to incorporate the teachings of Wobben to modify the rotor blade hub connection of Dixon as taught by Wobben to enable pitch variation of the rotor blade while providing more uniform loading of the mounting and the rotor blade root(Col 1, l. 65 to Col 2, l. 13).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon in view of Kannenberg.
In Reference to Claim 10
Dixon teaches:
The rotor as claimed in claim 1(see rejection of claim 2 above)
Dixon fails to teach:
wherein:
the rotor blade has in the fastening region a transverse bolt cutout which extends substantially radially with respect to a passage direction of the fastening region,
a transverse bolt with a transverse bolt opening is arranged in the transverse bolt cutout, and
the transverse bolt opening forms a part of the passage opening, and the longitudinal bolt extends through the transverse bolt opening.
Kannenberg teaches:
A rotor blade(2) having a thickened fastening region(16) with a transverse bolt cutout(passages accommodating transverse bolts 20; Fig 6-7) which extends substantially radially with respect to a passage direction of the fastening region(as shown in Fig 4-7, the transverse bolt extend radially with respect to a passage direction which is colinear with the longitudinal axis of the connecting bolts 28),
a transverse bolt(20) with a transverse bolt opening is arranged in the transverse bolt cutout(connecting bolts 28 extend through a transverse bolt opening when the transverse bolt is arranged in the transvers bolt cutout; P[0055], P[0062], Fig 4-7), and
the transverse bolt opening forms a part of the passage opening, and the longitudinal bolt extends through the transverse bolt opening(connecting bolts 28 extend through a transverse bolt opening, thereby forming part of the passage opening, when the transverse bolt is arranged in the transvers bolt cutout; P[0055], P[0062], Fig 4-7).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dixon to incorporate the teachings of Kannenberg to provide a transverse bolt in the thickened region fastening region to better distribute clamping and connecting forces at the connection between the rotor blade root and the hub(P[0014], P[0023], P[0030]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon in view of Official Notice.
In Reference to Claim 15
Dixon teaches:
The rotor as claimed in claim 1(see rejection of claim 2 above)
Dixon fails to teach:
A wind turbine comprising the rotor.
Official Notice is taken that “A wind turbine comprising the rotor” is old and well established in the business of rotors as fixing the rotor system and hub assembly to a wind turbine is asserted to be a well-known expedient or common knowledge by those of skill in wind turbine art for their use assembling an energy generating device. Further, use of a wind turbine comprising a rotor as such is capable of instant and unquestionable demonstration as being well-known so as to defy dispute as demonstrated by the art of record. MPEP 2144.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have included a wind turbine coupled with the rotor of Dixon.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140169980 A1
Kyriakides; Steven Alan et al.
US 10578077 B2
Hoffmann; Alexander
US 10865767 B2
Rubner; Florian et al.
GB 2509082 A
MCEWEN LUKE


	The above references are cited for teaching similar blade root-hub connection features pertinent to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745